Status of the Application
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submissions filed on 30 September 2022 and 9 September 2022 have been entered.
This Office action is directed to the Amendment and Remarks filed 9 September 2022.
The objection to the Specification is withdrawn in view of Applicant’s amendments.
The objection to claims 7 and 23 is withdrawn in view of Applicant’s amendments.
The rejection of claim 22 under 35 U.S.C. 112(a) for lack of written description is withdrawn in view of Applicant’s amendment to the specification to clarify the parentage of dikaryon strain J15051, which had been deposited at the time of filing of the instant Application.
The rejection of claims 1-7, 10, 12, 13, 16, 17, 20-24, 30 and 32 under 35 U.S.C. 112(b) in view of Applicant’s amendments to the claims to incorporate into the claims Tables I and II.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 5 remains rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This rejection is repeated for the reason of record as set forth in the last Office action mailed 9 May 2022.  Applicant’s arguments filed 9 September 2022 have been fully considered but they are not persuasive.
	Claim 5 is directed to a culture “derived from” Agaricus bisporus line J14756-s3. Applicant on page 14, at paragraph 027, teaches that a culture derived from Agaricus bisporus line J14756-s3 would include outcross descendants and F5 hybrids.
	Applicant describes an Agaricus bisporus mushroom comprising at least one set of chromosomes of Agaricus bisporus line J14756-s3 including the heterokaryon J15051 predominantly by means of a deposit of biological material of Agaricus bisporus line J14756-s3.
	Applicant does not describe the claimed derived culture other than by means of making. Applicant only describes a single dikaryon of Agaricus bisporus line J14756-s3, but does not describe the variation within the very broad claimed genus.
	Hence, it is unclear that Applicant was in possession of the invention as broadly claimed. See University of Rochester v. G.D. Searle & Co., 68 USPQ2d 1424, 1433 (DC WNY 2003) which teaches knowing the "starting point" is not enough; that is little more than a research plan. The court held that the disclosure of screening assays and general classes of compounds was not adequate to describe compounds having the desired activity: without disclosure of which peptides, polynucleotides, or small organic molecules have the desired characteristic, the claims failed to meet the description requirement of § 112.
	The decision in AbbVie Deutschland GmbH & Co. v. Janssen Biotech, Inc. 111 USPQ2d 1780 (Fed. Cir. 2014) seems to be germane to the instant case. In Abbvie, an analogy is drawn between a claimed genus and a plot of land (see pages 1789-1791). Using this analogy, the Court offered that “[I]f the disclosed species only abide in a corner of the genus, one has not described the genus sufficiently to show that the inventor invented, or had possession of, the genus. He only described a portion of it.” Similar to the analogy drawn in Abbvie, in the case of Ariad Pharmaceuticals, Inc. v. Eli Lilly & Co., 94 USPQ2d 1161 (Fed. Cir. 2010), the court (at page 1171) offered: [M]erely drawing a fence around the outer limits of purposed genus is not an adequate substitute for describing a variety of materials constituting the genus and showing that one has invented a genus and not just a species.
	Applicant argues that claim 5 has been amended to indicate that the culture now claimed is derived from an initial culture of line J14756-s3. Applicant argues that this amendment has eliminated the possibility of the presence of any genetic material other than what is present in the fully characterized line J14756-s3 in this claim. Applicant argues that where "initial culture" is used, the resultant culture references (i.e., must be) an Essentially Derived Variety (EDV), and therefore, it is clear that claim 5 now claims any EDV derived from the homokaryon line 114756-s3, and not to any heterokaryons or F1 hybrids (page 28, 4th paragraph of the Remarks).
	Applicant’s arguments are not found to be persuasive because the instant claim is directed to a product-by-process wherein the initial culture is Agaricus bisporus line J14756-s3, but the claim does not define any specific process. The Specification appears to be very non-specific as to what process defines a culture derived from Agaricus bisporus line J14756-s3, and an EDV appears to be only one possibility as addressed above concerning the definition of “culture derived” on page 14 of the Specification. Hence, the rejection is maintained.
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kerrigan et al (U.S. Patent 9,017,988). This rejection is repeated for the reason of record as set forth in the last Office action mailed 9 May 2022.  Applicant’s arguments filed 9 September 2022 have been fully considered but they are not persuasive.
	The invention of claim 5, for example, is directed to a product-by-process wherein the culture is “derived from” a culture as recited in claim 1 which include outcrossed descendants. The Examiner notes that Applicant has deleted specific references to the genealogical relationship of the claimed culture, but the implied relationships remain. Applicant on page 14, at paragraph 027, teaches that a culture derived from Agaricus bisporus line J14756-s3 would include outcross descendants and F5 hybrids.
	Kerrigan et al disclose Agaricus bisporus homokaryotic line B12998-s39 (column 15, line 43) which the instant Specification on page 44, line 10 (16 March 2021 Substitute Specification) states is compatible with line J14756-s3. Because the instant claim do not limit the second line to which is mated and the instant claim do not limit any outcrossed descendent the Agaricus bisporus homokaryotic line B12998-s39 disclosed by Kerrigan et al would anticipated the instantly rejected claims. See In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985), which teaches that a product-by-process claim may be properly rejectable over prior art teaching the same product produced by a different process, if the process of making the product fails to distinguish the two products.
	In the alternative, the instant claims would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant claims because the claimed outcrossed descendent would have been obvious in view of Agaricus bisporus homokaryotic line B12998-s39 taught by Kerrigan et al. Kerrigan et al teaches that it would have been routine to do repeated mating back to an initial culture to introgress a single trait into the genetic background to produce an Essential Derived Variety at column 6, lines 48-67. Because Kerrigan et al had deposited an F1 mushroom culture derived from Agaricus bisporus homokaryotic line B12998-s39 at claim 1, one of ordinary skill in the instant art would have had a reasonable expectation of success in regenerating Agaricus bisporus homokaryotic line B12998-s39 from such a hybrid mushroom culture by isolating nuclei therefrom.
	Applicant argues that that this rejection has been overcome inasmuch as no outcrossed descendants can be obtained from the claim as now amended, which again is limited to only the homokaryon (page 30, 3rd paragraph of the Remarks).
	Applicant’s arguments are not found to be persuasive because the instant claim is directed to a product-by-process wherein the initial culture is Agaricus bisporus line J14756-s3, but the claim does not define any specific process. The Specification appears to be very non-specific as to what process defines a culture derived from Agaricus bisporus line J14756-s3, and an EDV appears to be only one possibility as addressed above concerning the definition of “culture derived” on page 14 of the Specification. Hence, the rejection is maintained.

Conclusion
Claim 5 remains rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David H. Kruse, Ph.D. whose telephone number is (571) 272-0799 and direct fax number (571) 273-0799.  The examiner can normally be reached on Monday to Friday from 7:30 a.m. to 4:00 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached at (571) 270-7058.  The central FAX number for official correspondence is 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Group Receptionist whose telephone number is (571) 272-1600.





/David H Kruse/
Primary Examiner, Art Unit 1663